COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Elder
Argued at Salem, Virginia


BETTY JOHNSON BRANDON
                                         MEMORANDUM OPINION * BY
v.        Record No. 2382-95-3            JUDGE LARRY G. ELDER
                                            OCTOBER 1, 1996
CITY OF DANVILLE DIVISION
 OF SOCIAL SERVICES


         FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                 William N. Alexander, II, Judge
          W. Clarke Whitfield, Jr. (Turner, Haskins &
          Whitfield, on brief), for appellant.

          James R. Saul, City Attorney, for appellee.



     Betty Johnson Brandon (appellant) appeals the trial court's

decision to terminate her residual parental rights pursuant to

Code § 16.1-283(C).   Appellant contends that "clear and

convincing evidence" did not support the trial court's decision.

 We disagree and affirm the trial court's judgment.

     "Code § 16.1-283 embodies the statutory scheme for the

termination of residual parental rights in this Commonwealth."
Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995).

 Code § 16.1-283(C), the subsection under which the trial court

terminated appellant's parental rights in this case, states:

          The residual rights of a parent or parents of
          a child placed in foster care as a result of
          court commitment, an entrustment agreement
          entered into by the parent or parents or
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
            other voluntary relinquishment by the parent
            or parents may be terminated if the court
            finds, based upon clear and convincing
            evidence, that it is in the best interests of
            the child and that:

                 1. The parent or parents have, without
            good cause, failed to maintain contact with
            and to provide or substantially plan for the
            future of the child for a period of twelve
            months after the child's placement in foster
            care notwithstanding the reasonable and
            appropriate efforts of social, medical,
            mental health or other rehabilitative
            agencies to communicate with the parent or
            parents and to strengthen the parent-child
            relationship; or
                 2. The parent or parents, without good
            cause, have been unwilling or unable within a
            reasonable period not to exceed twelve months
            to remedy substantially the conditions which
            led to the child's foster care placement,
            notwithstanding the reasonable and
            appropriate efforts of social, medical,
            mental health or other rehabilitative
            agencies to such end.


(Emphasis added).

       We are mindful of the principle that "[t]he termination of

residual parental rights is a grave, drastic and irreversible

action."    Helen W. v. Fairfax County Dep't of Human Dev., 12 Va.

App. 877, 883, 407 S.E.2d 25, 28-29 (1991).   However, this Court

has "consistently held that the child's best interest is the

paramount concern."    Lecky, 20 Va. App. at 311, 456 S.E.2d at

540.   "It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even

if, a parent will be capable of resuming responsibilities."       Id.

at 312, 456 S.E.2d at 540.



                                 -2-
     Our standard of review in this case is well-settled:

            On review, a trial court is presumed to have
            thoroughly weighed all the evidence, the
            statutory requirements, and made its
            determination based on the child's best
            interests. Furthermore, the evidence is
            viewed in the light most favorable to the
            prevailing party below and its evidence is
            afforded all reasonable inferences fairly
            deducible therefrom. In matters of a child's
            welfare, trial courts are vested with broad
            discretion in making the decisions necessary
            to guard and to foster a child's best
            interests. The trial court's judgment, when
            based on evidence heard ore tenus, will not
            be disturbed on appeal unless plainly wrong
            or without evidence to support it.

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991)(quotations and citations

omitted).

     In this case, we hold that the record supports the trial

court's decision to terminate appellant's parental rights in

Matthew's best interests.   The trial court was not plainly wrong

in concluding that appellant's actions met the requirements of

Code § 16.1-283(C)(1) and (2).    See Toombs v. Lynchburg Div. of

Social Svcs., 223 Va. 225, 288 S.E.2d 405 (1982).     Appellant "did

not maintain contact with the child or the agency on a regular

basis," Barkey v. Commonwealth, 2 Va. App. 662, 669, 347 S.E.2d
188, 192 (1986), and appellant visited the child sporadically,

including only twelve times over a two year period.    "The record

discloses that there were ample services offered and available to

[appellant]," but she chose not to take full advantage of them.




                                 -3-
Id. at 670, 347 S.E.2d at 192.

     Furthermore, a professional counselor testified that

Matthew, who has been in Social Services' custody for almost

eight years, would be harmed by engaging in an emotional

relationship with appellant.   Although the counselor strongly

confronted appellant in 1992 about the need to consistently

"follow through" with Matthew, appellant was either unwilling or

unable to do so on an extended basis after 1992.   Another

therapist stated that appellant had difficulty in attending

therapy sessions outlined in a written agreement between

appellant and the Division of Social Services.
     The parties acknowledge appellant's interest in maintaining

custody of Matthew.   See Banes v. Pulaski Dep't of Social Svcs.,

1 Va. App. 463, 467, 339 S.E.2d 902, 905 (1986).   Appellant

recently completed a parenting class while incarcerated and

testified that she possessed a newfound ability to care for

Matthew.   However, despite appellant's love for her child, the

actions she took since 1988 to provide Matthew with a long-term,

stable, and safe home environment have proved unsatisfactory.

The facts of this case stand in contrast to those cases where a

parent displayed a passionate interest in maintaining contact

with a child placed into foster care or where a parent

substantially remedied the conditions leading to the child's

placement into foster care.    See, e.g., Edwards v. County of
Arlington, 5 Va. App. 294, 312, 361 S.E.2d 644, 654 (1987).




                                 -4-
Furthermore, in this case, appellant's failures were without

"good cause."   See Logan, 13 Va. App. at 130, 409 S.E.2d at 464.

     Keeping in mind that "[o]ur function is not to substitute

our judgment for that of the trial judge," Ward v. Commonwealth,

13 Va. App. 144, 148, 408 S.E.2d 921, 923 (1991), we hold that

the trial court did not err in this case.   Accordingly, we affirm

the trial court's decision.

                                                         Affirmed.




                                -5-